DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Track 1, non-provisional application with a priority claim to two (2) separate provisional applications.  However, upon review and subject to Applicant’s arguments, if any, the claim of priority is denied as to the earlier provisional, as set forth below.
	As to the other provisional based claim of priority, Provisional Application No. 63/173,610, the Office provisionally grants the claim of priority, subject to further consideration, given that the paper is 76 pages.

Response to Amendment
2.	The Amendment filed March 3, 3022 (hereinafter “Amendment”) has been entered and carefully considered.  The Amendment was filed in response to a Non-Final Rejection dated December 3, 2021.
	Claims 1 – 15 are current pending in the application, Claim 15 being NEW.  No claims were cancelled.   
	In response to the Amendment, the rejection under §101 is hereby removed.  A brief explanation of eligibility is set forth below.
	However, despite the Amendment and careful consideration of Applicant’s Remarks, the rejection under §103 is maintained, although on new grounds. A response to Applicant’s arguments is set forth below.
	 
Denial of Claim of Priority
3.	Applicant’s claim for the benefit of two prior-filed applications under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  However, Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. § 112(a) as follows:
	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
	The disclosure of the prior-filed provisional application, Application No. 63/073,468 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.   The prior-filed application appears to be a 10 page “white paper” directed to a high level discussion of blockchain technology and, in particular, identity verification using such technology.  None of the details of the claims are found in the referenced provisional application.  Therefore, the disclosure in this provisional application does not appear to provide support for the claims of the present invention and they are not entitled to the benefit of the filing date of the provisional application.
	Accordingly, the instant application is not entitled to the benefit of the filing date of the referenced provisional application.
Claim Eligibility  – 35 USC § 101

4.	35 USC § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The present claims, as amended herein, overcome each and every rejection under §101 as set forth in the Non-Final Rejection and that rejection is hereby withdrawn, as noted above.  
Applicant’s remarks provided in the Amendment are deemed at least partially persuasive.  The following is a brief explanation of eligibility under the 2019 PEG:
		
A. Statutory Categories
The rejection of Claims 1 - 4 based on statutory categories is hereby withdrawn.  Independent Claim 1 is a system claim and now recites various hardware components such as a computing device which processes “computer instructions,” an intelligent interface, and encoding which is configured to direct input objects to one of a plurality or ensemble of API’s – which are considered software to be executed by a processor or firmware.  This claim therefore falls into the category of machine/manufacture. Claim 9 is a method claim and therefore falls into the category of a “process.” Claim 15 is a non-transitory CRM claim. This claim therefore falls into the category of machine/manufacture.


B.	Abstract Idea
Claim 1 is illustrative of eligibility.
Claim 1 – either originally and/or in the Amendment - recites the limitation:
“(i) infers a first classification label for a first subset of data of the one or more corpora of subscriber data based on extracted feature vectors from the first subset of data; and (ii) infers a second classification label for a second subset of data of the one or more corpora of subscriber data based on extracted feature vectors from the second subset of data; computes, using one or more predictive algorithms, a transaction success score that indicates a likelihood or a probability of successfully completing a prospective transaction between the subscriber and one or more prospective transacting parties based on the first subset of data and the second subset of data;”

This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, fundamental economic principles or practices.  That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain methods of organizing human activity.  Fundamental economic principles or practices are examples of such methods.  
In this case, the fundamental economic principle or practice is the common practice of reviewing – by a human – a loan applicant’s basic financial and credit data (e.g. a credit “score”) and making the common inference of how long it will take to complete the lending underwriting and loan extension process, and which loan product is the best for this particular applicant, based on that financial and credit data.  Such an assumption – based on the loan officer’s inferences – considered to constitute the recited “score.”  It is a mental score and constitutes a common economic practice performed millions of times each day.
Thus, Claim 1 recites a judicial exception, namely, an abstract idea.
C.	The Claim Integrates the Abstract Idea into a Practical Application
	However, as noted in the Amendment, the claim now recites several, additional and meaningful limitations which serve to integrate the judicial exception into a practical application.  That is, although Claim 1 recites a judicial exception (i.e., an abstract idea), viewing the claim as a whole and as an ordered combination, it is not directed to an abstract idea because it recites additional limitations which integrate the judicial exception into a practical application.  
	In particular, the claim recites additional computerized components, such as computing instructions which are intended to be executed by a processor.  A distributed ledger (e.g. blockchain) stores subscriber data relating to the transaction.  Input objects embedded in the interface are encoded with computer instructions that, when executed, automatically routes distinct input data obtained at each distinct set of input objects of the intelligent subscriber interface to the distinct one of the plurality of distinct APIs.  Thus, the claim recites interaction between and among these various computing components and they are recited with specificity.
Thus, the claim now recites the following additional limitations:
A machine learning-based system for implementing an online platform for accelerating a transaction
an ensemble of application programming interfaces (APIs) that includes a plurality of distinct APIs that source a plurality of distinct corpus of data based on API calls configured using subscriber enrollment data;
an intelligent subscriber interface 
the interface is in operable communication with each of the plurality of distinct ensemble of APIs, 
the intelligent subscriber interface comprises a plurality of distinct sets of input objects for collecting a plurality of data inputs during an enrollment of a subscriber, 
each distinct set of input objects of the plurality of distinct sets of input objects of the intelligent subscriber interface is encoded to a distinct one of the plurality of distinct APIs,
the encoding comprising computer instructions that, when executed, automatically routes distinct input data obtained at each distinct set of input objects of the intelligent subscriber interface to the distinct one of the plurality of distinct APIs; 
in response to identifying inputs of data to the distinct sets of inputs objects of the intelligent subscriber interface, automatically transforms, using API definitions and API protocols associated with each of the plurality of distinct APIs, the distinct input data obtained at each distinct set of inputs objects of the intelligent subscriber interface to one or more distinct API calls for the encoded distinct one of the plurality of distinct APIs;
for each of the plurality of distinct APIs, the system automatically creates one or more distinct API calls based on a distinct portion of the plurality of distinct portions of the data inputs that is mapped to a respective one of the plurality of distinct APIs;
the system returns subscriber data by each respective API of the plurality of distinct APIs; 
a machine learning-based classifier
the classifier infers a first classification label for a first subset of data of the one or more corpora of subscriber data based on extracted feature vectors from the first subset of data;
the classifier infers a second classification label for a second subset of data of the one or more corpora of subscriber data based on extracted feature vectors from the second subset of data;
the processor computes using one or more predictive algorithms, a transaction success score;
selects a product route from a plurality of distinct product routes based on the transaction success score;
in response to selecting, by the subscriber, one of the plurality of distinct prospective transacting parties, automatically creates (1) a cryptographically-secured distributed ledger record that stores a copy of the subscriber data of one or more details of the prospective transaction;
(2) cryptographic token encoded to the cryptographically-secured distributed ledger record that is passed to the selected one of the plurality of distinct prospective transacting parties,  based on a mutual engagement of the subscriber and a prospective transacting party associated with the selected product route;
wherein the cryptographic token enables an instantiation of a new online transaction between the subscriber and the selected on of the plurality of distinct prospective transacting parties. uses the cryptographic token to facilitate the prospective transaction between the subscriber and the prospective transacting party. 

	D.	The Claims are Eligible 
	The limitations identified above constitute an improvement to the technology of API ensembles and machine learning for routing API calls.  The above-quoted additional limitations, as well as others in the claim, integrate the abstract idea into a practical application by improving the function of the computer system itself; namely, providing a single intelligence interface that can collect subscriber or enrollment registration data (e.g. data objects) and route them to the proper API’s with encoding that is required for that API.     
	These and other additional limitations represent a technological solution to the technical problem described above and are claimed with specificity.  They allegedly solve the problem discussed at [0002] - [0003] of Applicant’s specification in that the improvement allows for an improved API ensemble system for accelerating transactions.  This system saves processing time and reduces storage requirements.  These solutions are discussed at [0045] of the specification.
	Accordingly, these additional recited limitation constitutes a practical application of the recited abstract idea and, therefore, provides for an eligible claim that is not directed to an abstract idea. That is, the claims include additional elements that are sufficient to integrate the abstract idea into a practical application, and they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, do not constitute a mere instruction to “apply” the abstract idea.   
	These additional limitations constitute an improvement in the computerized system – and an improvement to the field of interfaces for API based microservices.  These limitations solve a technical problem mentioned in the specification at the sections set forth above.  
	Therefore, a practical application is embodied in the claim in terms of the specific interaction among the computerized components and the user interface that is generated which is used to efficiently and quickly allow a user to input enrollment data.  Accordingly, the claimed testing system solves the technical problem mentioned above and in the specification.
	The above-listed claims are therefore eligible. 
	E.	The Claim Recites Significantly More than the Abstract Idea
	This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
	Therefore, based on the above analysis, the identified additional limitations clearly provide “significantly more” than the abstract idea.  The claim is therefore eligible under §101.  

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 14 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Publication No. 2020/0349641 to Fidanza et al. (hereinafter “Fidanza”) in view of U.S. Patent Publication No. 2021/0319505 to Donkada et al. (hereinafter “Donkada”), and further in view of Non-Patent Literature to Anonymous, entitled “The API gateway pattern versus the Direct client-to-microservice communication,” Microsoft Docs, httsp://docs.microsoft.com, Archive.org Nov. 12, 2020, (hereinafter “Microsoft”). 

In response to the Amendment:
In the Amendment, the independent claims were all modified in a similar manner.
Claim 1, which is illustrative of the modifications to all claims, was modified by the Amendment as follows:
	1.	A machine learning-based system for implementing an online platform for accelerating a transaction, the system comprising:
	an ensemble of application programming interfaces (APIs) that includes a plurality of distinct APIs that source a plurality of distinct corpus of data based on API calls configured using subscriber enrollment data;
	an intelligent subscriber interface that is in operable communication with each of the plurality of distinct 
	wherein:
		(a) each distinct set of input objects of the plurality of distinct sets of input objects of the intelligent subscriber interface is encoded to a distinct one of the plurality of distinct APIs,
		(b) the encoding comprising computer instructions that, when executed, automatically routes distinct input data obtained at each distinct set of input objects of the intelligent subscriber interface to the distinct one of the plurality of distinct APIs; 
	wherein the online platform:
		in response to identifying inputs of data to the distinct sets of inputs objects of the intelligent subscriber interface, automatically transforms, using API definitions and API protocols associated with each of the plurality of distinct APIs, the distinct input data obtained at each distinct set of inputs objects of the intelligent subscriber interface to one or more distinct API calls for the encoded distinct one of the plurality of distinct APIs;
		
		composes one or more corpora of subscriber data based on an execution of the one or more distinct API calls and a return of subscriber data by each respective API of the plurality of distinct APIs; 
		
			
			
		computes, using one or more predictive algorithms, a transaction success score for each pairing of the subscriber data and data of each of a plurality of prospective transacting entities based on a distinct pairwise computation between the subscriber data and the data each of a plurality of prospective transacting, wherein the transaction success score that indicates a likelihood or a probability of successfully completing a prospective transaction between the subscriber and a distinct one of the plurality of 
		

		in response to selecting, by the subscriber, one of the plurality of distinct prospective transacting parties, automatically creates (1) a cryptographically-secured distributed ledger record that stores a copy of the subscriber dataencoded to the cryptographically-secured distributed ledger record that is passed to the selected one of the plurality of distinct prospective transacting parties, 
		wherein the cryptographic token enables an instantiation of a new online transaction between the subscriber and the selected on of the plurality of distinct prospective transacting parties. 

Summary of the Amendments to Claim 1:
Essentially, these amendments relate to the claimed intelligent interface and how that interface receives user input data – as “input objects” – and translates it for a specific API such that the API call can be quickly and efficiently executed.
Thus, these are the newly recited features:
each distinct set of input objects relating to the intelligent subscriber interface is encoded to a distinct one of the plurality of distinct APIs;
the encoding causes the input  to be automatically routed to a distinct one of the plurality of distinct APIs; 
the encoding further automatically transforms, using API definitions and API protocols associated with each of the plurality of distinct APIs, the distinct input data obtained at each distinct set of inputs objects of the intelligent subscriber interface to one or more distinct API calls.

It is respectfully submitted that these are the exact same teachings of the Microsoft Non-Patent Literature.  It describes the function of an “API gateway” which transforms input objects in accordance with API definitions and protocols and routes the input information – received through an intelligent interface – to a distinct API for execution of the API call.  This type of API gateway is particularly useful in a “microservices” architecture, which is also featured in the claimed invention (see Fig. 3).
Thus, the Microsoft NPL reads in pertinent part as follows:
What is the API Gateway pattern?
When you design and build large or complex microservice-based applications with multiple client apps, a good approach to consider can be an API Gateway. This is a service that provides a single-entry point for certain groups of microservices. It's similar to the Facade pattern from object-oriented design, but in this case, it's part of a distributed system. The API Gateway pattern is also sometimes known as the "backend for frontend" (BFF) because you build it while thinking about the needs of the client app.
Therefore, the API gateway sits between the client apps and the microservices. It acts as a reverse proxy, routing requests from clients to services. It can also provide additional cross-cutting features such as authentication, SSL termination, and cache.
Figure 4-13 shows how a custom API Gateway can fit into a simplified microservice-based architecture with just a few microservices.   (emphasis added) 


    PNG
    media_image1.png
    573
    973
    media_image1.png
    Greyscale





It is clear that such an API gateway is used in connection with an intelligent interface.  The term used above is “façade pattern.”  A person of ordinary skill in the art would readily understand that this term refers to an interface.  Thus, the following entry is found in Wikipedia:
Facade pattern
The facade pattern (also spelled façade) is a software-design pattern commonly used in object-oriented programming. Analogous to a facade in architecture, a facade is an object that serves as a front-facing interface masking more complex underlying or structural code. A facade can:
.  .  .  .
provide a context-specific interface to more generic functionality (complete with context-specific input validation)
.  .  .  .
Developers often use the facade design pattern when a system is very complex or difficult to understand because the system has many interdependent classes or because its source code is unavailable. This pattern hides the complexities of the larger system and provides a simpler interface to the client. It typically involves a single wrapper class that contains a set of members required by the client. These members access the system on behalf of the facade client and hide the implementation details.  (emphasis added) 

Clearly, the teaching of Microsoft relates to an object-oriented, intelligent interface, as recited in the Claim.  The API gateway transforms the input information in order to be executed by the API which is distinct for each microservice.  therefore, Microsoft teaches the exact same features of the Amendment and is in the exact same field of endeavor.

Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the multiple API system of Fidanza, wherein machine learning is used to classify data and generate a transaction success score, with the entrepreneur score/profile teachings of Donkada, wherein the profile is stored and used to make lending decisions.  The motivation to do so comes from Fidanza.  As quoted below, Fidanza teaches extensively about a credit score which is computed and used to make lending decisions.  It would greatly enhance the efficiency and accuracy of the system of Fidanza to use the profile and entrepreneur score teachings of Donkada.
It would be further obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the combined API system of Fidanza in view of Donkada with the API gateway teachings of Microsoft.  The motivation to do so comes from Fidanza.  As quoted below, Fidanza teaches extensively about the use of multiple API’s to access data to make lending decisions, such as credit reports.  It would greatly enhance the efficiency and accuracy of the combined system of Fidanza in view of Donkada to add the API gateway teachings of Microsoft, as explained above.  

For completeness of the record, the following explanation of the rejection in light of the original claims is provided:

Fidanza is in the exact same field of endeavor as the claimed invention – reviewing data relating to a potential borrower and extending a loan on an expedited basis using machine learning.  The title reads as follows:   System and method for determining credit and issuing a business loan using tokens and machine learning.
Thus, Fidanza’s Abstract reads as follows:
“A client computing device transmits a request to link a client bank account and receives from a data provider a public access token and transmits it to a loan issuance server, which in turn, transmits it to the data provider. The loan issuance server receives a private access token and limited identity data regarding a bank account associated with the client. A credit score engine receives public data associated with the client and income and transactional data of the client bank account and applies a machine learning model to create an initial credit score that is indicative of the maximum allowed credit for the client. Based on the credit score, the loan approval server approves a loan to be distributed in an amount up to the maximum allowed credit.”  (emphasis added) 

Further, the “link’ referenced above clearly relates to an API; in fact, multiple API’s which are used to collect the data of a borrower:
“[0038] A Representational State Transfer (REST) Application Programming Interface (API) may interoperate among computer systems on the internet and permit different data requesting systems to access and manipulate representations of web resources using a uniform and predefined set of stateless operations. The AWS may interoperate in one possible example with the AWS Key Management Service (KMS) and manage encryption and may provide key storage, management and auditing to encrypt data across AWS services. An AWS cloud trail may record API calls made on the account and deliver log files, for example, to an “S3” bucket or database as a cloud storage in one example with one or more databases that could be part of a data warehouse operative as a transaction database and provide visibility of the user activity since it records the API calls made on the account of the loan issuance system 30.”  (emphasis added) 
“[0034] Other components that are not illustrated may be incorporated into the loan issuance system 30. There may be components associated with a Virtual Private Cloud (VPC), including a REST API and provide interoperability between computer systems on the Internet, allowing systems to access and manipulate textual information.”


Thus, Fidanza teaches that API’s can be used to obtain data from various web resources.  At least two of these – credit data and financial transactional data (e.g. banking information) - are taught as follows:
“[0008] The server processor may be configured to update the initial credit score based on the payment behavior of the client and a bad-debt prediction model. The transaction database may comprise a database server network comprising an on-demand cloud computing platform. The loan approval may occur in under 100 milliseconds after applying the machine learning model to the public data associated with the client and the income and transactional data of the bank account associated with the client. The server processor at the loan approval server may be configured to store the private access token within the transaction database for future access by the loan issuance server of the bank account associated with the client. The credit engine may be integral within the loan issuance server.”  (emphasis added) 

A major purpose of Fidanza is to close the loan quickly:
“[0002] Small businesses often have trouble obtaining quick business loans or cash that may be required for purchasing inventory under short time conditions, marketing campaigns, new employee hiring, or other requirements where cash is needed on a short-term basis, often required almost immediately. Before making a loan to a small business, banks often require long credit history investigations that can take weeks or even months. Thus, financial inclusion into adequate credit and cash acquisition is limited because many small businesses cannot access fast cash independent from their credit history. Some banks will take days and even months to make a small loan when the needs of a small business are much more immediate, and would be repaid in less than a month. Therefore, normal banking channels become problematic and do not meet the small business needs of clients.”  (emphasis added) 

Therefore, with regard to Claim 1, Fidanza teaches:
1. A machine learning-based system for implementing an online platform for accelerating a transaction, the system comprising:   (See at least Fig. 1)

an ensemble of application programming interfaces (APIs) that includes a plurality of distinct APIs that source a plurality of distinct corpus of data based on API calls configured using subscriber enrollment data;  (See at least [0038] quoted above, as well as [0117] and [0121].  In particular, [0117] reads as follows:
“[0117] The financial services data provider 60 may include application software and endpoints for obtaining the data. To retrieve the bank account information, it is possible to expose the Application Program Interface (API) that allows the loan issuance system 30 to obtain that data as soon as the client authenticates with their bank by entering appropriate data at the client computing device 32. Different endpoints may be used such as authentication documents end point to obtain the client's bank account balance and ACH (Automated Clearing House) data that contains the client bank account details in order to make a transfer. A transaction documents endpoint may be used to obtain the last 30 days of transactions from the user. After 200 seconds, it may be possible to retrieve up to two years of financial transaction data. An identity endpoint may be used for obtaining personal information attached to the client bank accounts such as phone numbers, email, and billing addresses. An income endpoint may be used to obtain income as recurrent credits from the bank accounts associated with the client.”  (emphasis added) 

Furthermore, a person of ordinary skill in the art would reasonably be able to infer – from the entire disclosure of Fidanza - that an ensemble of API’s is being used.  This is evident from other references made of record in this Action.  See MPEP §2144.01.  For example, Indian Patent Publication No. IN 2018/21049456 teaches as follows with respect to multiple API’s (e.g. an “ensemble”):
“This disclosure relates generally to a system and method for an automated credit evaluation based on a cognitive digital platform to recommend a credit decision for lending a loan to a user. The system is configured to collect data from various sources as past financial transactions, wealth information, demographic related data, statutory compliance data, business performance data and social data. In order to improve the business efficiency, the data is collected via online APIs in a few seconds of time with a prior permission of the user. The collected data is utilized by machine learning and natural processing program algorithms for training machine learning models. A recommendation module based on the machine learning algorithms recommends to make personalized recommendations for each user application. The business decisions are taken by a cognitive digital platform that reduces the cost of operation and increases the scalability of business.”  (emphasis added) 

an intelligent subscriber interface that is in operable communication with each of the ensemble of APIs, wherein the intelligent subscriber interface comprising a plurality of distinct sets of input objects for collecting a plurality of data inputs during an enrollment of a subscriber, the plurality of data inputs defining the subscriber enrollment data; (See at least [0005] and [0031], as well as Fig. 8.  See also [0107].)

wherein the online platform: for each of the plurality of distinct APIs, automatically creates one or more distinct API calls based on a distinct portion of the plurality of distinct portions of the data inputs that is mapped to a respective one of the plurality of distinct APIs; (See at least [0008], wherein it is clear that the various data sources mentioned would, of necessity, be sourced from distinct API’s.)

composes one or more corpora of subscriber data based on an execution of the one or more API calls and a return of subscriber data by each respective API of the plurality of distinct APIs; (See at least [0008], wherein it is clear that the various data sources mentioned would, of necessity, be sourced from distinct API’s.  Furthermore, a “return of data” is what API’s do – allow direct fetching of data from external or internal sources.  As to the details of the “API calls” please see [0038] – [0039].)
implements a machine learning-based classifier that: 32 of 40HELP-Poi-US (See at least [0006])

(i) infers a first classification label for a first subset of data of the one or more corpora of subscriber data based on extracted feature vectors from the first subset of data; and  (See at least [0050] relating to classification of “features” based on analysis of data.  it is clear, from at least [0008], that various types of data are analyzed; thus, at least two inferences are drawn.)

(ii) infers a second classification label for a second subset of data of the one or more corpora of subscriber data based on extracted feature vectors from the second subset of data;  (See at least [0050] relating to classification of “features” based on analysis of data.  it is clear, from at least [0008], that various types of data are analyzed; thus, at least two inferences are drawn.  See [0073] – [0082] for more details on the machine learning and classification taught by Fidanza.)

computes, using one or more predictive algorithms, a transaction success score that indicates a likelihood or a probability of successfully completing a prospective transaction between the subscriber and one or more prospective transacting parties based on the first subset of data and the second subset of data; and (See at least [0032], wherein the “credit score” computed by Fidanza is considered to constitute the recited “probability of success.”)
selects a product route from a plurality of distinct product routes based on the transaction success score;  (See at least [0032], wherein the “preferred business loan” is considered to constitute the recited “product route.”)

creates (1) a distributed ledger record of one or more details of the prospective transaction and (2) cryptographic token based on a mutual engagement of the subscriber and a prospective transacting party associated with the selected product route; and  (See at least [0038] – [0039], wherein the recording of API calls and creating a log is a type of a “ledger” relating to potential transactions – namely the loans being considered on an ‘instant” basis by Fidanza.  
Further, a person of ordinary skill in the art would be able to reasonably infer – from the entire disclosure of Fidanza – that such recording and logs would be accomplished on a block chain structure including a distributed ledger with cryptographic keys, etc.  For example, Fidanza teaches in these sections and throughout the specification the use of AWS resources – Amazon Web Services.  Such services clearly included a distributed ledger service.  See the Non-Patent Literature Entitled “Logging Amazon Managed Blockchain API Calls using AWS CloudTrail,” made of record in this Action.  

uses the cryptographic token to facilitate the prospective transaction between the subscriber and the prospective transacting party.  (See at least [0108] as well as the inferences above available through the AWS Non-Patent Literature document.


Therefore, Fidanza appears to teach the basic limitations of Claim 1.  However, out of an abundance of caution, and subject to further consideration of the cited reference and subject to the broadest reasonable interpretation of the relevant limitation, Donkada is cited for its teachings of an “entrepreneur score” relating to the likelihood of success of a future success of a project (e.g. “transaction”).  The Abstract reads as follows:
“A platform provides a portal to connect an entrepreneur prospect and a business entity. A profile of the prospect, including prospect data, can be provided and received. From the profile, an entrepreneur score can be determined for the prospect. The entrepreneur score represents a likelihood of future success of the prospect. A loan can be identified for the prospect to complete a business plan provided by the prospect based on the entrepreneur score. Further, training need can be determined for the prospect based on the profile and business plan, and a loan can be established for the prospect based on the training need of the prospect and the entrepreneur score.”  (emphasis added) 

Donkada is in the same field of endeavor as Fidanza and the claimed invention and relates to loans to entrepreneurs.  Significantly, Donkada teaches a “profile” for the borrower that is stored.  Also, Donkada teaches the use of blockchain/distributed ledger technology:
“[0027] In some embodiments, the portal 210 utilizes block chain, distributed ledger principles, and/or the like. On creation of a profile, the portal 210 creates a block in a block chain with prospect data provided in the profile component 220. The profile component 220 connects with social media, university databases training centers, and/or the like to automatically capture the progress of the prospect and update the profile component 220. The profile component 220 updates a profile block in the block chain with relevant updated information.”  (emphasis added) 

Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the multiple API system of Fidanza, wherein machine learning is used to classify data and generate a transaction success score, with the entrepreneur score/profile teachings of Donkada, wherein the profile is stored and used to make lending decisions.  The motivation to do so comes from Fidanza.  As quoted above, Fidanza teaches extensively about a credit score which is computed and used to make lending decisions.  It would greatly enhance the efficiency and accuracy of the system of Fidanza to use the profile and entrepreneur score teachings of Donkada.
Furthermore, based on the high level of skill of a person of ordinary skill in the art in this art, there is a reasonably high likelihood of success in making this combination, as set forth above with respect to the Indian patent publication and the AWS publication.

With regard to Claim 2, Fidanza teaches wherein the plurality of distinct APIs include: 33 of 40HELP-Poi-US a financial API that, when executing a distinct one of the one or more API calls, sources financial account data of the subscriber from one or more financial account service providers; and a credit API that, when executing another distinct one of the one or more API calls, sources credit history data of the subscriber from one or more credit reporting agencies.  (See at least [0004] – [0006], wherein credit and transaction data are retrieved by separate API’s.)

With regard to Claim 3, Fidanza teaches wherein the online platform further: computes, using a programmed income modeler, one or more income models that identify positive and negative cash flows of the subscriber based on a subset of data of the one or more corpora of subscriber data that includes income data items and expense data items of the subscriber.  (See at least [0004] – [0006], wherein income data is retrieved; see [0044] for inferred income.)

With regard to Claim 4, Fidanza teaches wherein the distributed ledger system comprises a permissioned blockchain, and wherein the permission blockchain is defined by a plurality of nodes comprising: the online platform implementing the system; and at least one of the one or more prospective transacting parties.  (See at least the recording and logging sections quoted above and the inferences readily available to a person of ordinary skill in the art based on the level of skill in the art, as illustrated by the AWS publication. In fact, as to the latter, such a blockchain and permissioned access is clearly taught in Fidanza, wherein “CloudTrail” is mentioned by name, as follows:
“[0039] The cloud trail, if used, may record information about each API call, including the name of the API, the identity of the caller, the time in different parameters that may be requested, or response elements returned by the service in order to track changes made to AWS resources and determine greater security and identity of users. An AWS Identity and Access Management (IAM) may be used to permit the loan issuance system 30 to control individual and group access in a secure manner and create and manage user identities and grant permissions for those clients to access the different resources. The AWS cloud HSM service may be used to permit compliance with different requirements, including data security using a hardware security module appliance within the cloud. It may help manage cryptographic keys. The AWS CONFIG module, if used, may permit compliance auditing, security analysis, change management, and operational troubleshooting. These different resources may be inventoried with changes and configurations and reviewed relationships. The REST API, if used, may interoperate with the loan rule engine as part of the processor and database.

With regard to Claim 5, this claim is essentially identical to Claim 1 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 6, this claim is essentially identical to Claim 2 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 7, this claim is essentially identical to Claim 3 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 8, Fidanza teaches wherein the first subset of data comprises a corpus of income data items of the subscriber, and the second subset of data comprises a corpus of expense data items of the subscriber.  (See at least [0005] – [0012], 

With regard to Claim 9, Fidanza in view of Donkada teaches wherein presenting the product route from the plurality of distinct product routes includes: evaluating the transaction success score against selection criteria for each of the plurality of distinct product routes; and 37 of 40HELP-Poi-US identifying the product route having a highest probability of success based on the evaluation.  (See at least Donkada which teaches as follows:
“[0030] The platform 110 includes an offer component 240. The offer component 240 receives the entrepreneur score from the scoring component 230. The offer component 240 determines an offer to the prospect from the business entity based on the entrepreneur score and/or other analysis of the profile of the prospect. An offer can be a service and/or product associated with the business entity. In some embodiments, the offer is a loan or other type of financial instrument. The offer component 240 determines a loan for the prospect to complete a business plan provided by the prospect. The loan can include loan parameters based on the entrepreneur score. In some embodiments, the loan parameters include an interest rate, term, financing amount, and/or the like. The offer component 140 determines the amount and/or interest rate based on the entrepreneur score. For example, a high entrepreneur score can increase the financing amount and/or lower the interest rate.”  (emphasis added)

The adjustments to the “offer,” as taught by Donkada, are considered to constitute the recited “product route.”)
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the multiple API system of Fidanza, wherein machine learning is used to classify data and generate a transaction success score, with the entrepreneur score/profile teachings of Donkada, wherein the profile is stored and used to make lending decisions.  The motivation to do so comes from Fidanza.  As quoted above, Fidanza teaches extensively about a credit score which is computed and used to make lending decisions.  It would greatly enhance the efficiency and accuracy of the system of Fidanza to use the profile and entrepreneur score teachings of Donkada.

With regard to Claim 10, Fidanza teaches wherein the distributed ledger record comprises the one or more corpora of subscriber data.  (See at least [0031] and [0047]

With regard to Claim 11, this claim is essentially identical to Claim 4 and is obvious for the same reasons as set forth above with respect to that claim.  


With regard to Claim 12, Fidanza teaches further comprising: upon mutual engagement of the subscriber and the prospective transacting party, revealing an identity of the prospective transacting party.  (See at least [0005], wherein upon initiating registration with the loan issuance program taught by Fidanza, the prospective transacting party – the loan issuance platform – is revealed to the client.  See also [0114] with respect to loans from various banks.)

With regard to Claim 13. Fidanza teaches wherein 38 of 40HELP-Poi-US the plurality of distinct APIs include: a property API that, when executing a distinct one of the one or more API calls, sources property data of one or more real estate properties of interest to the subscriber.  (See at least [0045] – [0047], wherein transactional data and credit history data would, of necessity, relate to payment history on mortgage indebtedness.  See also [0132] relating to real estate property taxes.)

With regard to Claim 14, Fidanza teaches further comprising: implementing one or more predictive models that predict transaction closing estimate that indicates an amount of time to successfully complete the prospective transaction between the subscriber and the prospective transacting party.  (See at least [0116], wherein “instant” credit is considered to constitute the recited “amount of time” to complete the transaction.)

With regard to New Claim 15, this claim is essentially identical to Claim 1 and is obvious for the same reasons as set forth above with respect to that claim.  


Response to Arguments
6.	Applicant's arguments set forth in the Amendment have been fully considered but they are not persuasive.  
In the interview of March 2, 2022, Applicant argued the importance of the intelligent interface and the routing of API requests to distinct API’s, and of the coding relating to the interface that allows the API calls to be immediately executed.  The Office respectfully submits that this is the exact same function of an API gateway.  A person of ordinary skill in the art would readily understand that the “gateway” can be integrated into the interface or sit behind it as separate “encoding,” so long as it processes input objects and transforms them into the required API definitions and protocols.
Nevertheless, Applicant’s arguments are rendered moot by the current rejection in which the newly cited reference clearly teach the limitations added by way of the Amendment.


Conclusion
7.	 Applicant should carefully consider the following in connection with this Office Action:
	A.	Finality
	Applicant's Amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

   	B.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as any previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. use of API’s to quickly collect data from outside sources to use in extending loans, including machine learning to recommend the most apt loan product).   Indeed, there is a plethora of prior art in these fields.
	Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	U.S. Patent Publication No. 2014/0281487 to Klausen et al.  This reference is relevant to the features of the use of a gateway in conjunction with microservices.
	
	C.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	D.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:

	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.

	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
	E.	Communicating with the Office
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at (571) 272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017


April 4, 2022
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691